Name: 2013/300/EU: Council Decision of 18Ã June 2013 appointing two Austrian members and two Austrian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2013-06-21

 21.6.2013 EN Official Journal of the European Union L 169/70 COUNCIL DECISION of 18 June 2013 appointing two Austrian members and two Austrian alternate members of the Committee of the Regions (2013/300/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Austrian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Two members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Gerhard DÃ RFLER and Mr Josef PÃ HRINGER. Two alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Viktor SIGL and Mr Wolfgang WALDNER, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Dr Peter KAISER, Landeshauptmann,  Dr Michael STRUGL, MBA, Landesrat; and (b) as alternate members:  Mr Herwig SEISER, Landtagsabgeordneter,  Mr Viktor SIGL, LandtagsprÃ ¤sident. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 18 June 2013. For the Council The President P. HOGAN (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.